Title: III. Petition of Mace Freeland to the House of Delegates, 7 June 1782
From: Freeland, Mace,Jefferson, Thomas
To: Virginia Assembly

 To the honourable the Speaker and the House of Delegates the petition of Mace Freeland of the county of Buckingham humbly sheweth
          That James Freeland, your petitioner’s father being seised and possessed of a considerable estate in lands slaves and personalties, and having issue James Freeland your petitioner’s elder brother by one venter, and your petitioner by another, devised to the said James Freeland your petitioner’s brother a considerable part of his estate and died; that the said James Freeland had cohabitation with a certain Mary Williams, and by her had issue Robert Williams after which he intermarried with the said Mary; that the said James by his last will and testament bearing date the 14th. of Mar. 1770 devised to his said wife his whole estate real and personal for her life or widowhood, and the remainder after her death to the said Robert Williams, his natural son, in fee; that the said Robert Williams hath lately become Felo de se, leaving neither wife nor issue of his body; that for want of such issue (as your petitioner is  advised that no other can be heir or next of kin to a bastard) the estate of the said Robert Williams in lands, slaves, and personalties, whether in possession or remainder, is escheated and transferred to the Commonwealth; that your petitioner is further advised that under the British government, it was usual for the Crown, in mitigation of the rigour of the law, to make restitution of estates which had lapsed by the misfortunes of individuals, to the families from which they were derived; that accordingly King Charles the second, by his charter to the colony of Virginia, bearing date the 10th. day of Octob. in the 28th. year of his reign had converted into a right what had been before a matter of grace, by granting “that all lands possessed by any subject inhabiting in Virginia which should escheat to him his heirs or successors, should and might be enjoyed by such inhabitant or possessor his heirs and assigns for ever, paying the usual composition.” That in execution of this charter it had been a rule of government to issue a new grant to such of the relations of the deceased as would have stood in the place of heir had there been no corruption of blood, or want of inheritable blood, and to consider such person in possession under the charter as ought in justice to be in possession; under which charter and rule of construction your petitioner would have been entitled to a grant of the said estate of Robert Williams, as standing in the place of uncle and heir of the part of the father from whom, and from your petitioner’s father the said estate moved; that your petitioner understands that the Escheator of the county, under the act of assembly concerning Escheators is proceeding to find an office as to the said estate in possession and remainder in order to institute a sale of the same to the highest bidder; that your petitioner humbly hopes that the rigourous laws of escheat and forfeiture invented by the spirit of rapine and hostility of princes towards their subjects in the most barbarous times will be thought inconsistent with the principles of moderation, justice and perfect equality which principally endear a republican government to it’s citizens; that these ruling principles will proscribe the idea of supplying by the misfortunes of individuals those fiscal expences which being incurred for the good of all, it is most just and most politic should be raised by the equal contributions of all; and especially that our new and happy form of government will not be ushered in by the destruction of rights restored to us and rendered sacred even by an arbitrary government, and which reason, generosity and humanity concur to establish.
          Your petitioner therefore humbly prays that you will be pleased  to pass an act for vesting in your petitioner the said estates of his said nephew Robert Williams whether in possession or remainder and your petitioner as in duty bound shall ever pray &c.
          
            Mace Freeland
          
        